DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of species I, sub-species VI comprising claims 1-2, 5-7 with traverse in the reply filed on 05/05/2021 is acknowledged. The traversal is on the ground that claim 1 & claim 13 should be essentially the same invention. Examiner does not find the argument persuasive as projection apparatus claimed in claim 13 comprises additional features e.g. an illumination system comprising an exciting light source, adapted to provide an exciting beam, a light valve disposed on a transmission path of the illumination beam and adapted to convert the illumination beam into an image beam, a projection lenses disposed on transmission path of image beam all of which requires different field of search (e.g., searching different subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. The restriction requirement is still deemed proper and is therefore made FINAL. 
Upon further review of non-elected claims by the applicant, examiner finds claims 3-4, 10-12 reads on elected sub-species VI (Fig. 6) and therefore claims 1-7, 10-12 are considered for examination in current office action. 
Claims 8-9, 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/05/2021.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2017/0269464 A1) in view of Chen (US 2017/0180686 A1).

Regarding claim 1, Tsai discloses,


    PNG
    media_image1.png
    414
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    717
    674
    media_image2.png
    Greyscale

A wavelength-converting device (100a, see Figs. 2A-2B as annotated above) having a light incident side (marked as S in  Fig. 2B), and the wavelength-converting device comprising an inner annular portion (114, para [0043]) and an annular portion (including light conversion region 112, scattering reflective material 130 & wavelength conversion material 120, para [0043]),

a groove (grove G formed by inner ring wall surface , bottom surface and outer ring wall surface as marked in Fig. 2B above) is annularly disposed in the wavelength-converting portion (as seen), and the groove is recessed from the light incident side of the wavelength-converting device (as seen); 
 ..…... and the wavelength-converting layer (120) is disposed on the reflective layer (130) and has a light receiving surface (top surface of 120).
But Tsai does not explicitly discloses, 
a first heat-conductive bonding medium; 
the first heat-conductive bonding medium is disposed in the groove;
the reflective layer is disposed on the first heat-conductive bonding medium;
But Chen discloses, 
	
    PNG
    media_image3.png
    770
    737
    media_image3.png
    Greyscale
	
heat dissipation film 423 and position of heat dissipation film 423 corresponds to position of wavelength conversion layer 426 (Fig.8, para [0042]).
	Good heat dissipation efficiency can be achieved through the configuration of the heat-dissipation film 423 and the thermal conductive adhesive layer 425, so as to avoid deterioration of the first wavelength conversion layer 426a and the second wavelength conversion layer 426b due to the excessively high temperature (para [0042]).
	Thus, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Tsai such that Tsai’s reflective layer 130 is disposed on a heat dissipation film 423 such that the annular portion comprises a first heat-conductive medium (423) and the first heat-conducive medium (423) is disposed in the groove (Since Tsai’s wavelength converting layer 120 disposed in the grove G, see Fig. 2A, and since Chen’s  heat dissipation film 423 corresponds to position of wavelength converting layer 426, Tsai para [0042], Fig.8, therefore in combined device heat dissipation film 423 will correspond to position of the wavelength converting layer 120/426 and obviously disposed in the groove G) and the reflective layer (130/424) is disposed on the first heat-conductive bonding medium (423, as per Chen Fig. 8); according to disclosing of Chen, in order to achieve good heat dissipation efficiency to avoid deterioration of Tsai’s wavelength converting layer 120 due to excessive high temperature, as taught by Chen above.

Regarding claim 2, Tsai & Chen disclose the wavelength-converting device of claim 1 and further disclose (see Fig. 2B above), wherein the groove comprises a bottom surface (as marked), an inner ring wall surface (as marked) and an outer ring wall surface (as marked), and the first heat-conductive 

Regarding claim 3, Tsai & Chen disclose the wavelength-converting device of claim 2 but does not explicitly disclose comprising an optical structure, wherein the optical structure is disposed within a range of at least one of the inner ring wall surface and the outer ring wall surface of the groove, so that the optical structure is located 21between the wavelength-converting layer and at least one of the inner ring wall surface and the outer ring wall surface.
	But Tsai additionally discloses, transparent material 111T is disposed in the opening 111 of the rotary disc 110, such that the noise produced when the rotary disc 110 rotates is greatly decreased (para [0060], Figs. 3A, 3C) and an anti-reflection material 115 disposed on 111T  (Fig. 3C, para [0060]).

    PNG
    media_image4.png
    521
    523
    media_image4.png
    Greyscale


	
    PNG
    media_image5.png
    267
    572
    media_image5.png
    Greyscale

	Thus, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Tsai & Chen such that a transparent material 111T is disposed in opening 111 of the rotary disk 110 and an anti-reflection material 115 disposed on 111T such that comprising an optical structure (115 having anti-reflective feature which is optical property and hence 115 is an optical structure, see Fig. 3A above), wherein the optical structure (115, Fig. 3A, 3C) is disposed within a range of at least one of the inner ring wall surface (see Chen Fig. 3A above) and the outer ring wall surface of the groove(see Fig. 3A above), so that the optical structure (115) is located 21between the wavelength-converting layer (120, Fig. 3A) and at least one of the inner ring wall surface and the outer ring wall surface (115 is located between 120 and inner ring wall surface, see Fig. 3A above), according to disclosing of Tsai above, in order to greatly decrease the noise produced when the rotary disk 110 rotates, as taught by Tsai above.

Regarding claim 4, Tsai & Chen disclose the wavelength-converting device of claim 3 and further disclose, wherein the optical structure is selected from one of a scattering layer and a reflective layer (115 is an anti-reflective layer which is obviously a light scattering layer).

Regarding claim 5, Tsai & Chen disclose the wavelength-converting device of claim 2 and further disclose, further comprising a second heat-conductive bonding medium (thermal conductive adhesive layer 425, Chen, para [0042], Fig. 8), wherein the second heat-conductive bonding medium 425 is disposed on at least one of the inner ring wall surface and the outer ring wall surface (425 aligned with 423 which corresponds to position of 426/120, Chen para [0042], Fig. 8, and will be obviously disposed in the grove G which is on the inner ring wall  surface and the outer ring wall surface), so that the second heat-conductive bonding medium 425 is located at least at one of: (1) between the wavelength-converting layer and at least one of the inner ring wall surface and the outer ring wall surface (from Chen Fig. 8, second heat dissipation film 425 aligned with first heat dissipation film 423 

Regarding claim 6, Tsai & Chen disclose the wavelength-converting device of claim 5 but does not explicitly discloses, comprising an optical structure, wherein the wavelength-converting layer has an inner ring edge and an outer ring edge, the optical structure is disposed at least within a range of at least one of the inner ring wall surface and the outer ring wall surface of the groove, so that the optical structure is located at least at one of: (1) between the inner ring edge of the wavelength-converting layer and the inner ring wall of the groove, (2) between the inner ring edge of the wavelength-converting layer and the second heat-conductive bonding medium within the range of the inner ring 22wall surface, (3) between the outer ring edge of the wavelength-converting layer and the outer ring wall surface of the groove, (4) between the outer ring edge of the wavelength-converting layer and the second heat-conductive bonding medium within the range of the outer ring wall surface.
	But Tsai additionally discloses, transparent material 111T is disposed in the opening 111 of the rotary disc 110, such that the noise produced when the rotary disc 110 rotates is greatly decreased (para [0060], Figs. 3A-3C) and an anti-reflection material 115 disposed on 111T  (Fig. 3C).


    PNG
    media_image4.png
    521
    523
    media_image4.png
    Greyscale


	
    PNG
    media_image5.png
    267
    572
    media_image5.png
    Greyscale

	Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Tsai & Chen such that a transparent material 111T is disposed anti-reflection material 115 disposed on 111T  such that the wavelength converting device comprises an optical structure (115 having anti-reflective feature which is optical property and hence 115 is an optical structure, see Fig. 3A above) , wherein the wavelength-converting layer has an inner ring edge and an outer ring edge (see inner ring edge and outer ring edge of 120 as marked in Fig. 3A above), the optical structure is disposed at least within a range of at least one of the inner ring wall surface and the outer ring wall surface of the groove (as seen in Fig. 3A & 3C above, 115 disposed within range of inner ring wall surface and outer ring wall surface), so that the optical structure is located at least at one of: (1) between the inner ring edge of the wavelength-converting layer and the inner ring wall of the groove (as seen in Fig. 3A and 3C above), according to disclosing of Tsai above, in order to greatly decrease the noise produced when the rotary disk 110 rotates, as taught by Tsai above.

 Regarding claim 7, Tsai & Chen disclose the wavelength-converting device of claim 6 and further discloses, wherein the optical structure is a scattering layer or a reflective layer (115 is an anti-reflective layer which is obviously a light scattering layer).

Regarding claim 10, Tsai & Chen discloses the wavelength-converting device of claim 1 but does not explicitly disclose, wherein the annular portion further comprises an optical portion, the optical portion is 23adjacent to the wavelength-converting portion.
	But Tsai additionally discloses, transparent material 111T is disposed in the opening 111 of the rotary disc 110, such that the noise produced when the rotary disc 110 rotates is greatly decreased (para [0060], Figs. 3A-3C) and an anti-reflection material 115 disposed on 111T  (Fig. 3C)

    PNG
    media_image6.png
    673
    574
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    261
    572
    media_image7.png
    Greyscale

	Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Tsai & Chen such that a transparent material 111T is disposed in opening 111 of the rotary disk 110  such that the annular portion further comprises an optical portion (transparent material 111T , Fig. 3C), the optical portion (111T) is 23adjacent to the wavelength-converting portion 112 (as seen from Fig. 3B above), and the optical portion comprises an optical plate body (body of 111T, Fig. 3C) according to disclosing of Tsai above, in order to greatly decrease the noise produced when the rotary disk 110 rotates, as taught by Tsai above.

Regarding claim 11, Tsai & Chen discloses the wavelength-converting device of claim 10 and further disclose, wherein the optical plate body is a transmissive glass or a reflective glass (111T is transparent material and made of glass, Tsai, para [0060]), the transmissive glass comprises a glass substrate (substrate of 111T) and an anti-reflection film (anti-reflective film 115), and the anti-reflection film is disposed on the glass substrate ( see Chen Fig. 3C, 115 is disposed on 111T) and faces the light incident side (see Fig. 3B, 115 faces the light incident side S).
Regarding claim 12, Tsai & Chen discloses the wavelength-converting device of claim 1 and further disclose, further comprising a motor having a rotating shaft (see driving unit which may be motor with a 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on (517)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/K.A.R/Examiner, Art Unit 2813                      

/SHAHED AHMED/Primary Examiner, Art Unit 2813